ON SUGGESTION OF ERROR.
Each party to this appeal has filed a Suggestion of Error.
Appellant contends we were in error in affirming the lower court in its disallowance to appellant of a refund of $20,296.36 collected by the Chairman of the State Tax Commission for appellant's privilege in operating pipe lines in Mississippi through which it transported oil from one point to another in this State. Sections 10105 and 10109, Code 1942. We have re-examined the questions, but find no reasons impelling a change in, or reversal of, that opinion.
Appellee suggests that we erred in allowing to appellant a refund of Use Taxes amounting to $5,030.27. That *Page 740 
holding was based, first, on the ground that the property operated by appellant in transporting oil was used ". . . in the furtherance of interstate transportation or interstate commerce . . ."; and second, on the further ground that such property was ". . . not procurable in the ordinary channels of trade in the State of Mississippi", both of which exceptions are set out in Section 10149, Code 1942. The facts underlying the second ground were not fully developed in the record, but we thought enough appeared to justify our holding in the absence of citation of any authority to the contrary. However, the Suggestion of Error has called to our attention the cases of Peoples' Gas  Electric Company v. State Tax Commission of Iowa, Iowa, 28 N.W.2d 799, and General Trading Company v. State Tax Commission of Iowa, 322 U.S. 335, 64 S.Ct. 1028, 88 L.Ed. 1309, apparently holding otherwise. A decision on this point was not necessary to the result reached by us; it was sufficient that the property was being used in furtherance of interstate transportation or commerce. We, therefore, withdraw all that was said in the original opinion in Paragraphs Eleven, Twelve and Thirteen thereof, and we let non-liability for the Use Tax rest solely on the stated ground that the property was being used in furtherance of interstate transportation or interstate commerce.
Both suggestions of error are overruled.